Name: 84/352/EEC: Commission Decision of 13 June 1984 authorizing the French Republic to apply intra-Community surveillance to imports of apricots originating in Spain which have been put into free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  trade policy;  trade
 Date Published: 1984-07-13

 Avis juridique important|31984D035284/352/EEC: Commission Decision of 13 June 1984 authorizing the French Republic to apply intra-Community surveillance to imports of apricots originating in Spain which have been put into free circulation in the other Member States (Only the French text is authentic) Official Journal L 186 , 13/07/1984 P. 0048 - 0049*****COMMISSION DECISION of 13 June 1984 authorizing the French Republic to apply intra-Community surveillance to imports of apricots originating in Spain which have been put into free circulation in the other Member States (Only the French text is authentic) (84/352/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first subparagraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 2 and 3 thereof, Whereas the French Government has applied to the Commission of the European Communities, under the first subparagraph of Article 115 of the Treaty, for authorization to apply protective measures in respect of apricots falling within subheading 08.07 A, originating in Spain and put into free circulation in another Member State; Whereas imports of the products in question originating in Spain are subject in France to national measures based on Article 22 of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables; whereas, in this context France forbids the importation from 5 June to 31 July each year of apricots originating in Spain; Whereas because of these measures, there are disparities in the conditions that are applied to imports of the products in question in different Member States; Whereas as regards the situation of growers in France, the information received by the Commission indicates that French imports of the products in question originating in non-member countries totalled 11 407 tonnes in 1981 (of which 8 906 tonnes originated in Spain), 5 494 tonnes in 1982 (of which 4 019 tonnes originated in Spain) and 12 472 tonnes in 1983 (of which 9 776 tonnes originated in Spain); whereas the share of the market taken by these imports was 11,5 % in 1981, 6,5 % in 1982 and 12 % in 1983; Whereas French marketed production was 85 200 tonnes in 1981, 72 600 tonnes in 1982 and 92 000 tonnes in 1983 equivalent to a market share of 83 % in 1981, and 84 % in 1982 and 1983; Whereas France's domestic consumption of apricots was 100 000 tonnes in 1981, 85 000 tonnes in 1982 and 104 000 tonnes 1983; Whereas, according to the Commission's information, 87 % of France's apricot production is put onto its domestic market in June and July; Whereas Spanish apricots are exported to the Community essentially in the period referred to above and their volume of exports has increased from 18 435 tonnes in 1982 to 30 879 tonnes in 1983; Whereas the French authorities have pointed out that any imports of Spanish apricots coming in via other Member States in June and July would be likely to cause serious disturbances on the French market; Whereas apricots which are subject to the common organization of the market established by Council Regulation (EEC) No 1035/72 referred to above, are produced in such quantities in the Community that the Commission has, under Regulation (EEC) No 1486/84 (2), fixed reference prices for the 1984 crop year, specifically for the period June and July; Whereas, pursuant to this Regulation, the price of imports into the Community of the products in question originating in non-member countries should be such as to prevent disturbances on the Community market caused by offers at abnormal prices; Whereas in order to determine whether the conditions for applying Article 115 of the Treaty have been met and to lay down the arrangements for so doing, it is necessary to take into account firstly the sensitivity of the national production concerned and secondly the conditions under which intra-Community trade is carried on; whereas the measures to be authorized should be geared to the specific circumstances of both the production and the trade in question; Whereas, given the above information regarding the major economic trends affecting French domestic production, the impact of Commission Regulation (EEC) No 1486/84 on the conditions under which imports into the Community from non-member countries will take place, and the fact that the marketing period is only just under way, there are as yet no grounds under Article 3 of Decision 80/47/EEC for applying measures under Article 115 of the Treaty to restrict the import into France of apricots originating in Spain and put into free circulation in another Member State; Whereas in view of the increase in imports into the Community of apricots originating in Spain and the risk of trade deflection which could develop unpredictably causing economic difficulties for French growers, it would be appropriate to authorize France, in accordance with Article 2 of Decision 80/47/EEC, to apply intra-Community surveillance to imports of these products until 31 July 1984 in order to allow prompt detection of any trends which would justify the application of the protective measures referred to above, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to apply intra-Community surveillance to apricots falling within subheading 08.07 A of the Common Customs Tariff originating in Spain and put into free circulation in another Member State, in accordance with Article 2 of Decision 80/47/EEC, until 31 July 1984. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 13 June 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 143, 30. 5. 1984, p. 25.